By the Court.

The accident or mistake which hindered the entry of the action at the proper term, ought to be stated in the petition, that the Court may see whether the facts relied on are a sufficient ground for the interference of the Court. The statute of June 18, 1791 (stat. 1791, c. 17, § 1,) provides that when, in case of any accident, mistake, or unforeseen cause, an appeal, &c., is not entered at the proper term, this Court may, on the petition of the party, at their discretion, order the same to be entered at another term, &c. As the statute has not defined or described what is an accident, mistake, &c., it is left for the Court, in their discretion, to determine; and unless it be stated in the petition, it is impossible for us to know whether there is reasonable ground to order notice to the adverse party to show cause. Let the petition be amended, and the accident or mistake specified.